Per Curiam.

The action was brought on two promissory notes. The answer pleaded the Statute of Limitations and that the notes were given for the accommodation of plaintiff, without consideration. Upon the trial the defendant gave evidence tending to show payment of the notes. Such evidence was inadmissible under the issues raised by the pleadings, but the record contains no objection and exception raising the question of inadmissibility. Both parties seem to have been agreed by tacit consent to try that issue. There were also portions of the charge which were outside of the issues, but no exception was taken, and no appropriate request to charge made. The few exceptions which were taken by the appellant raise no question requiring the reversal of the judgment.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment affirmed, with costs.